DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Objections

	Claims 4-6 are objected to because for minor informalities:
Claim 4 is objected to because of the following informalities: 
A comma is missing in line 4 between “device” and “for”.  
A comma is missing in line 6 between “unit” and “for”.
A comma is missing in lines 9-10 between “parameters” and “for”.
A comma is missing in line 11 between “module” and “for”.  
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:
A comma is missing in line 4 between “device” and “for”.
A comma is missing in lines 6-7 between “parameters” and “for”.
A comma is missing in lines 9-10 between “module” and “for”.
A comma is missing in line 11 between “module” and “for”.
	Appropriate correction is required.
	Claim 6 is objected to because of the following informalities:
	A comma is missing in line 4 between “device” and “for”.
	A comma is missing in line 6 between “unit” and “for”.
	A comma is missing in lines 9-10 between “module” and “for”.
	A comma is missing in line 11 between “module” and “for”.
	Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain 
meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are 
nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
 “a coding device for creating and scanning a QR code” in claim 4, line 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the top" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  
Claim 1 recites the limitation "the grout outlet" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claim 1 recites the limitation "the rebar" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  
Claim 1 recites the limitation "the output" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
	In claim 1, regarding the language “a probe assembly, which comprises at least one of capacitive probe and piezoelectric sensor and is arranged inside the grouted splice sleeve to detect parameters of the sleeve during grouting and curing; wherein, the probe assembly is inserted into the grouted splice sleeve through a first rubber plug at the top of the sleeve; or the probe assembly is inserted into the grouted splice sleeve through a second rubber plug at the grout outlet of the sleeve; or the probe assembly inserted into the grouted splice sleeve after being connected in parallel with the rebar”, the grouted splice sleeve, a first rubber plug, a second rubber plug and the rebar are claimed inferentially, that is, each of these structures is only introduced by way of coupling/connection with a positively recited claim element and are not positively recited as elements of the claimed apparatus.  It is therefore not clear whether these structures are required elements of the claimed apparatus or are merely structures that functionally relate to the claimed apparatus and/or its manner of use.   As a result, the scope of the claim is unclear.  For purposes of the present examination, the grouted splice sleeve, a first rubber plug, a second rubber plug and the rebar are not interpreted as required elements of the claimed apparatus.  Clarification is required.
Claim 1 further recites “a detector, which comprises at least an analysis module that is connected with the probe assembly to obtain the detected parameters and carry out calculation and analysis for the parameters; wherein, the analysis module comprises at least one time base circuit, which is connected to the probe assembly; at least one multi-vibrator, which is connected to the time base circuit; and at least one smart display, which is connected to the output of the time base circuit for displaying output parameters”.  It appears that the claim has recited insufficient structure for performing the recited function of “carry out calculation and analysis for the parameters”.  In particular, the claim has a scope in which the detector includes only an analysis module, with the analysis module including only one time base circuit, one multi-vibrator and one smart display.  According to the disclosure, a time base circuit may be, for example, a LM556 chip (see, e.g., Fig. 2 and paragraph 119 of specification) and a multi-vibrator may consist of, for example, a resistor/capacitor combination (see, e.g., Fig. 2 and paragraph 119 of specification).  The specification and drawings are not understood to disclose that a time base circuit and a multi-vibrator carries out calculation and analysis for parameters.  The claim recites that the smart display is “for displaying output parameters”.  Merely displaying parameters does not constitute carrying out calculation and analysis for the parameters, and it is unclear from the claim or the disclosure what structure of a display would be able to provide such functionality.  In this regard, the specification and the drawings do not appear to disclose with any particularity those structures/features that comprise a smart display.  As such, the boundaries of the functional language “carry out calculation and analysis for the parameters” are unclear because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim, so it is unclear whether the function requires some other structure or is simply a result of operating the claimed apparatus.  Thus one of ordinary skill would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).
Claims 2-10 are rejected by virtue of their dependence from claim 1.
Claim 2 recites the limitation "the capacitance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claim 2 recites the limitation "the action" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claims 5 and 9 are rejected by virtue of their dependence from claim 2.
Claim 3 recites the limitation "the action" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claims 6 and 10 are rejected by virtue of their dependence from claim 3.
Claim 11 recites the limitation "the top" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claim 11 recites the limitation "the grout outlet" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claim 11 recites the limitation "the rebar" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claim 11 recites “an analysis module that is connected with the probe assembly to obtain the detected parameters and carry out calculation and analysis for the parameters; wherein the analysis module comprises at least a time base circuit connected to the probe assembly; at least a multi-vibrator connected to the time base circuit; and at least a smart display connected to the output of the time base circuit for displaying output parameter”.  For reasons analogous to those discussed above in connection with claim 1, this language provides insufficient structure for performing the recited function of “carry out calculation and analysis for the parameters”. 
Claims 12-15 are rejected by virtue of their dependence from claim 11. 
Claim 12 recites the limitation "the capacitance value" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the permittivity" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Guijin et al. 
(CN 109086519 A), hereinafter Guijin, in view of Kramer et al. (US 4788488 A), hereinafter Kramer, in further view of Smart Device (Wikipedia Contributors. (2020b, May 3). Smart device. Wikipedia. Retrieved June 30, 2022, from https://web.archive.org/web/20200503014642/https://en.wikipedia.org/wiki/Smart_device), hereinafter Smart Device.

Regarding claim 1, Guijin discloses: An apparatus for detecting grout compactness in grouted splice sleeve, comprising 
a probe assembly, which comprises at least one of capacitive probe and piezoelectric sensor and is arranged inside the grouted splice sleeve to detect parameters of the sleeve during grouting and curing; wherein, (Guijin, e.g., see pg. 6, line 44 – pg. 7, line 28 disclosing a piezoelectric and capacitive sensor as part of a grouting quality sensor set in the grouting tube inner wall, wherein grouting effect parameters for calculation is performed; examiner notes that the grouted splice sleeve is not interpreted as a required element of the claimed apparatus; see 112(b) rejection set forth above; accordingly the grouted splice sleeve and its particular arrangement relative to the probe assembly does not carry patentable weight). 
the probe assembly is inserted into the grouted splice sleeve through a first rubber plug at the top of the sleeve; or the probe assembly is inserted into the grouted splice sleeve through a second rubber plug at the grout outlet of the sleeve; or the probe assembly inserted into the grouted splice sleeve after being connected in parallel with the rebar; (See 112(b) rejection set forth above; the grouted splice sleeve, a first rubber plug, a second rubber plug and the rebar are not interpreted as required elements of the claimed apparatus; accordingly the grouted splice sleeve, a first rubber plug, a second rubber plug and the rebar and the arrangement/functional relationship between these structures and the probe assembly does not carry patentable weight).
Guijin is not relied upon as explicitly disclosing a detector, which comprises at least an analysis module that is connected with the probe assembly to obtain the detected parameters and carry out calculation and analysis for the parameters; wherein the analysis module comprises at least one time base circuit, which is connected to the probe assembly; at least one multi-vibrator, which is connected to the time base circuit; and at least one smart display, which is connected to the output of the time base circuit for displaying output parameters.
However, Kramer further discloses:
a detector, which comprises at least an analysis module that is connected with the probe 
assembly to obtain the detected parameters and carry out calculation and analysis for the parameters; wherein, the analysis module comprises  (Kramer, e.g., see fig. 1 to transmitter (14), channel (14a and 15a) and receiver (15); examiner is interpreting the combination of transmitter (14) and receiver (15) as the detector; and figs. 2-3 depicting the transmitter of fig. 1; see also col. 3, line 60 – col. 4, line 28 disclosing a transmitter (14) is a transducer coupled with the probe by a channel 14a (interpreted by the examiner as detecting parameters); see also col. 4, line 29 – col. 7, line 3 which discloses the process of the transmitter circuit (14) of fig. 1 for carrying out calculation and analysis for the detected parameters of its probe).
at least one time base circuit, which is connected to the probe assembly; (Kramer, e.g., see fig. 2 to D type Flip-Flop (31) and col. 8, line 58 – col. 9, line 25 disclosing the time base functionality of D type Flip-Flop (31); see also fig. 1 to transmitter (14), which is connected to probe (10)).
at least one multi-vibrator, which is connected to the time base circuit; and (Kramer, e.g., see fig. 2 to multivibrator (20) and col. 4, lines 29-67 disclosing any increase in probe capacitance (10’) will cause a proportional increase in the period of the output signal for the multivibrator I.C. (20); see also fig. 1 to transmitter (14), which is connected to probe (10)).
at least one  output, which is connected to the output of the time base circuit for displaying output parameters. (Kramer, e.g., see fig. 4 to display of Sync Flip-Flop (Qs) for displaying the output parameters of the time base circuit).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin’s probe assembly comprised of a capacitive probe and piezoelectric sensor arranged inside the grouted splice sleeve with Kramer’s detector and analysis module comprised of a time base circuit, a multi-vibrator and a display for at least the reasons that Kramer teaches the measurement level of a material, measured by a sensor within a cylindrical housing in a vertical (perpendicular to the center) orientation through measurements of admittance developed at the probe element; see col. 3, line 60 – col. 4, line 12).
Guijin in view of Kramer is not relied upon as explicitly disclosing: at least one smart display, 
However, Smart Device further discloses: at least one smart display, Smart Device, e.g., see pg. 1, lines 1-10 disclosing a smart device is an electronic device, generally connected to other devices or networks via different wireless protocols such as Bluetooth, Zigbee, NFC, Wi-Fi, Lifi, 3G, etc., that can operate to some extent interactively and autonomously.  The term can also refer to a device that exhibits some properties of ubiquitous computing; see also pg. 1, lines 28-29 disclosing a property of the smart device in which the smart device is comprised of a meter sized interactive display device, e.g., horizontal surface computers and vertical smart boards).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin in view of Kramer’s probe assembly comprised of a piezoelectric and capacitance sensor, detector comprising an analysis module that further comprises a time base circuit, and a multi-vibrator with Smart Device’s smart display for at least the reasons that Smart Device teaches ubiquitous computing properties to include a requirement of devices to be networked, distributed and transparently accessible, as well as the devices exhibit context awareness of an environment in order to optimize their operation in that environment; see pg. 2, line 26 – pg. 3, line 8..

Regarding claim 2, Guijin in view of Kramer, in further view of Smart Device discloses: The apparatus of claim 1, wherein the probe assembly comprises at least a capacitive probe for detecting the capacitance of the grouted splice sleeve during grouting; and (Guijin, e.g., see pg. 7, lines 3-9 disclosing this embodiment uses capacitive sensor formation lift information feedback, the mechanical displacement into the phase variation of the electrical signal; examiner is interpreting the prior art as the grouting sleeve is being filled (formation lift) with a grouting compound, wherein as the grout creates a mechanical displacement, a phase variation of the electrical signal occurs from a change in capacitance created between the probe, the sleeve wall, and the separating grouting compound).
Guijin in view of Kramer, in further view of Smart Device is not relied upon as explicitly disclosing: the detector comprises at least a capacitance analysis module connected to the capacitive probe for calculation and analysis of the capacitance; wherein, the capacitance analysis module comprises at least two time base circuits, which comprises a first time base circuit and a second time base circuit interconnected with each other, wherein the first time base circuit and the capacitive probe is connected to form a multi-vibrator; a first multi-vibrator, which is connected to the second time base circuit to form a monostable trigger, wherein the second time base circuit outputs a current signal under the action of the first multi- vibrator and the monostable trigger; and a first smart display, which is connected to the output of the time base circuit for displaying value of the current output signal.
However, Kramer further discloses: the detector comprises at least a capacitance analysis module connected to the capacitive probe for calculation and analysis of the capacitance; (Kramer, e.g., see fig. 2 to D type Flip-Flop (31) and D type Flip-Flop (32) and connected with probe (10’); see also col. 10, lines 18-32 disclosing the circuit arrangement shown here is intended for continuous capacitance measurement; examiner interprets “capacitance measurement as “analysis of the capacitance”; see also col. 9, lines 37-67 disclosing                         
                            
                                
                                    
                                        
                                            Q
                                        
                                        -
                                    
                                
                                
                                    d
                                
                            
                        
                     is used as an input to the zero and span calibration circuits (45) of fig. 2, wherein this complement is already available at the inverse data Qd output of flip flop (32) of fig. 2.  Thus, zero capacitance will be represented by a voltage near 6 volts and a full scale will be somewhat less; examiner notes that interpolating differences of voltages due to changes in capacitance is at least implicitly interpreted as calculation of the capacitance).  
wherein, the capacitance analysis module comprises
at least two time base circuits, which comprises a first time base circuit and a second time base 
circuit interconnected with each other, wherein the first time base circuit and the capacitive probe is connected to form a multi-vibrator; (Kramer, e.g., see fig. 2 to D type flip-flop (31) with output Qs, forming the first time base circuit, and D type flip-flop (32) with output Qd, forming the second time base circuit, wherein D type flip-flop (31) is connected with the capacitive probe (10’)).  
a first multi-vibrator, which is connected to the second time base circuit to form a monostable 
trigger, wherein the second time base circuit outputs a current signal under the action of the first multi- vibrator and the monostable trigger; and (Kramer, e.g., see fig. 2 to multivibrator (20) which is connected to D type flip-flop (32); also illustrated is the output of the multivibrator feeds into the clock input of D type flip-flop (32) and outputs Qd to one-shot (33) which in conjunction with D type flip-flop (32) outputs a monostable trigger; see also col. 6, lines 16-47 disclosing the voltage present at Qd is fed to the non-inverting input of operational amplifier (38) which drives power transistor (39) and series resistor (39a) producing a proportional current output through the use of current sensing resistor (41) and feedback resistor (40); examiner notes that Qd is illustrated in fig. 2 as output from the second time base circuit/d type flip-flop (32)).
 an output which is connected to the output of the time base circuit for displaying value of the current output signal. (Kramer, e.g., see fig. 4 to output display of the output of the time base circuits; see also col. 4, lines 13-66 disclosing the output, taken at the transmitter (14), examiner notes that the time base circuit is disclosed as residing within the transmitter (14), may be in the form of a variable direct current, a variable frequency voltage, or a variable duty cycle of voltage or current).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin in view of Kramer, in further view of Smart Device’s capacitive probe for detecting the capacitance of the grouted splice sleeve during grouting with Kramer’s capacitance analysis module connected to the capacitive probe for calculation and analysis of the capacitance, wherein the capacitance analysis module comprises at least two time base circuits, a first multi-vibrator, and a smart display for at least the reasons that Kramer teaches the advantage of utilizing a precision range of zero adjustability from a zero and span calibration circuit (45), e.g., see col. 9, lines 39-67).
Guijin in view of Kramer, in further view of Smart Device is not relied upon as explicitly disclosing: a first smart display,  
However, Smart Device further discloses: a first smart display, Smart Device, e.g., see pg. 1, lines 1-10 disclosing a smart device is an electronic device, generally connected to other devices or networks via different wireless protocols such as Bluetooth, Zigbee, NFC, Wi-Fi, Lifi, 3G, etc., that can operate to some extent interactively and autonomously.  The term can also refer to a device that exhibits some properties of ubiquitous computing; see also pg. 1, lines 28-29 disclosing a property of the smart device in which the smart device is comprised of a meter sized interactive display device, e.g., horizontal surface computers and vertical smart boards).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin in view of Kramer, in further view of Smart Device’s two time base circuits, a first multi-vibrator, and capacitive probe with Smart Devices’ smart display for at least the reasons that Smart Device teaches ubiquitous computing properties to include a requirement of devices to be networked, distributed and transparently accessible, as well as the devices exhibit context awareness of an environment in order to optimize their operation in that environment; see pg. 2, line 26 – pg. 3, line 8.

Regarding claim 3, Guijin in view of Kramer, in further view of Smart Device discloses: The apparatus of claim 1, wherein the probe assembly comprises at least a piezoelectric sensor for detecting stress level in the grouted splice sleeve during grouting; and (Guijin, e.g., see pg. 6, line 44 – pg. 7, line 28 disclosing a piezoelectric and capacitive sensor as part of a grouting quality sensor set in the grouting tube inner wall, wherein grouting effect parameters for calculation is performed)
	the detector comprises at least a stress analysis module connected to the piezoelectric sensor for calculation and analysis of stress value; wherein the stress analysis module comprises: (Guijin, e.g., see pg. 7, lines 3-28 disclosing a stratum change comprises the change of stress-strain (pressure sensor monitoring) and ground lift (displacement sensor monitoring); see also pg. 2, lines 33-38 disclosing monitoring the stratum change, analyzing the measured real-time stratum change, and performing grouting effect parameters for calculation).
 piezoelectric sensor ; (Guijin, e.g., see pg. 6, line 44 – pg. 7, line 28 disclosing a piezoelectric and capacitive sensor as part of a grouting quality sensor set in the grouting tube inner wall, wherein grouting effect parameters for calculation is performed)
Guijin in view of Kramer, in further view of Smart Device is not relied upon as explicitly disclosing: a time base circuit, which is connected to the  probe element for obtaining resonance frequency signal; a second multi-vibrator which is connected to the time base circuit, wherein the time base circuit outputs a voltage signal according to the resonance frequency signal under the action of the second multi-vibrator; and a second smart display, which is connected to the output of the time base circuit for displaying value of the voltage output signal.
	However, Kramer further discloses:
a time base circuit, which is connected to the  probe element for obtaining resonance frequency signal; Kramer, e.g., see figs. 2 and 3b disclosing D type flip-flop (31) connected to the probe assembly, wherein fig. 3 discloses a resonance frequency signal; see also col. 4, lines 29-67 disclosing the output of the flip-flop (26) is a square wave signal FPR having a varying frequency the period of which varies directly with changes in the variable capacitance (10’).  When the output of the multivibrator (20) goes high, the variable capacitance (10’) is charged through the resistor (27) or its equivalent to a value which is equal to the reference voltage present at the inverting terminal of comparator (24)).
a second multi-vibrator which is connected to the time base circuit, wherein the time base circuit outputs a voltage signal according to the resonance frequency signal under the action of the second multi-vibrator; and (Kramer, e.g., see fig. 2 to resistor (27) in series with capacitor (46) forming a second multi-vibrator which is depicted as outputting a timing signal to the connected  D type flip-flop (31); see also col. 5, lines 1-32 disclosing an essentially triangular wave form VPR is developed at the junction of the resistor (27) and capacitor (46).  From the equation                                 
                                    f
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            (
                                            2
                                            ∙
                                            R
                                            C
                                            ∙
                                            
                                                
                                                    ln
                                                
                                                ⁡
                                                
                                                    2
                                                
                                            
                                            )
                                        
                                    
                                
                            , it can be seen that the output period from the counter-timer circuit formed by variable capacitance (10’)  and resistor (27) is directly proportional to the input capacitance (10’), interpreted by the examiner as a resonance frequency).
 which is connected to the output of the time base circuit for displaying value of the voltage output signal. (Kramer, e.g., see fig. 4 to output display of the output of the time base circuits; see also col. 4, lines 13-66 disclosing the output, taken at the transmitter (14), examiner notes that the time base circuit is disclosed as residing within the transmitter (14), may be in the form of a variable direct current, a variable frequency voltage, or a variable duty cycle of voltage or current).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin in view of Kramer, in further view of Smart Device’s apparatus for detecting grout compactness in grouted splice sleeve to include at least a piezoelectric sensor, wherein the piezoelectric sensor performs calculation and analysis of a stress value with Kramer’s detector comprising a stress analysis module, a time base circuit, a second multi-vibrator, and a second smart display for at least the reasons that Kramer teaches continuously monitoring a material condition by developing an admittance with the material and a probe, wherein the admittance varies with changes in the condition of the material, see col. 2, lines 17-25.
Guijin in view of Kramer, in further view of Smart Device is not relied upon as explicitly disclosing: a second smart display, 
However, Smart Device further discloses: a second smart display, Smart Device, e.g., see pg. 1, lines 1-10 disclosing a smart device is an electronic device, generally connected to other devices or networks via different wireless protocols such as Bluetooth, Zigbee, NFC, Wi-Fi, Lifi, 3G, etc., that can operate to some extent interactively and autonomously.  The term can also refer to a device that exhibits some properties of ubiquitous computing; see also pg. 1, lines 28-29 disclosing a property of the smart device in which the smart device is comprised of a meter sized interactive display device, e.g., horizontal surface computers and vertical smart boards).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin in view of Kramer, in further view of Smart Device’s time-base circuit, second multivibrator, and a piezoelectric probe with Smart Device’s smart display for at least the reasons that Smart Device teaches ubiquitous computing properties to include a requirement of devices to be networked, distributed and transparently accessible, as well as the devices exhibit context awareness of an environment in order to optimize their operation in that environment; see pg. 2, line 26 – pg. 3, line 8.

Regarding claim 8, Guijin in view of Kramer, in further view of Smart Device is not relied upon as explicitly disclosing: The apparatus of claim 1, wherein the probe assembly is subjected to sandblasting with 200-400 mesh irregular quartz sand.  The claim limitations “the probe assembly is subjected to sandblasting with mesh irregular quartz sand” is exemplified as a product-by-process claim.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though he prior product was made by a different process.  See MPEP 2113.I. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Guijin in view of 
Kramer, in further view of Smart device, in further view of Vanker et al. (US 2013/0211795 A1), hereinafter Vanker, in further view of Kang (KR 101550267 B2), hereinafter Kang.

Regarding claim 4, Guijin in view of Kramer, in further view of Smart Device discloses: The apparatus of claim 1, wherein the detector further comprises 
a memory unit for storing various parameters; (Guijin, e.g., see pg. 3, lines 35-39 disclosing a memory, a processor, and a computer program stored on the memory and can run on a processor of the processor executing the computer program implementing the any one method of step; see also pg. 5, lines 16-24 disclosing all the design parameter result stored in file manner).
an algorithm circuit module which is connected to the memory unit for accessing the parameters for calculating grouting compactness distribution data in the grouted splice sleeve during grouting and curing. (Guijin, e.g., see pg. 2, lines 30-33 disclosing the construction environment and construction requirement corresponding to selected parameters from the parameter database in data information, inputting the parameter data information corresponding to the grouting model, performing grouting effect parameters for calculation, obtain the grouting construction parameters adapted construction environment; examiner notes that grouting effect parameters will be interpreted as an algorithm circuit module; see also pg. 7, lines 29-31 disclosing the result type and physical parameter, grouting material and basic performance parameters, grouting technique and parameters, and design calculation of grouting parameter are output, printing and storing of the word; examiner notes that grouting compactness distribution data is being interpreted as grouting material and basic performance parameters, and during grouting and curing is being interpreted as result type and physical parameter, grouting material).
Guijin in view of Kramer, in further view of Smart Device is not relied upon as explicitly disclosing: a coding device for creating and scanning a QR code; a printing module, which is connected to the memory unit and the coding device for printing the QR code and the parameters;
However, Vanker further discloses: a coding device for creating and scanning a QR code; (Vanker, e.g., see para. [0100] disclosing the output module (1916) also generates quick response (QR) codes for the various structural components; see also para. [0102] disclosing output module (1916) may also be configured to generate pages (1928), wherein a user may scan one of the QR codes using a QR code scanner).
a printing module, which is connected to the memory unit and the coding device for printing the QR code and the parameters; (Vanker, e.g., see fig. 19 to database (1908), output module (1916), and QR codes (1924) in connection, as well as para. [0120] disclosing a database (1908) for storing the QR codes, wherein a QR code for a truss is printed and attached to that particular truss after it is manufactured; see also para. [0101] to disclosed parameters for printing).
a 3-dimensional (3D) graphics display module, which is connected to the algorithm circuit module for accessing and displaying  in 3D graphics; and (Vanker, e.g., see para. [0089] disclosing the applicability to the use of concrete and/or structural steel framing; see also fig. 19 illustrating mapping solution module (1916) and 3-D Models (1930); see also para. [0103] disclosing output module (1916) may also be configured to generate three-dimensional models (1930), wherein the 3-D models may also identify various structural components, for example, data required to be submitted for compliance requirements with various building codes; see also para. [0096] disclosing the algorithmic function and product of the mapping solutions module (1914)).

a wireless data transmission module, which is connected to the 3D graphics display module for wirelessly transmitting the 3D graphics of the  construction parameters to a mobile device or a computer. (Vanker, e.g., see fig. 29 to a computer system (1000)) comprising, among other things, a capability of executing a computer program product wherein the data and program files may be input to the computer system (1000), which reads the files and executes the programs therein, and a wired or wireless network link (1014) on a carrier signal, thereby transforming the computer system (1000) in fig. 10 to a special purpose machine for implementing the described operations; examiner notes the memory (1008) of fig. 29 is interpreted as the storage unit (1908) of fig. 19, thereby making the connection to the 3D graphics display module).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin in view of Kramer, in further view of Smart Device’s apparatus for detecting grout compactness in grouted splice sleeve to include a memory and an algorithm circuit model with Vanker’s coding device, print module, 3-dimensional graphics display module, and wireless data transmission module for at least the reasons that Vanker teaches use of standardized structural components allowing for providing integration between architectural and structural design of building structures, production of components for such building structures, and the eventual erection of such building structures using the standardized structural components; see para. [0090].
Guijin in view of Kramer, in further view of Smart Device, in further view of Vanker is not relied upon as explicitly disclosing: grouting compactness distribution data
However, Kang further discloses: grouting compactness distribution data (Kang, e.g., see pg. 2, lines 14-24 disclosing the mortar grouting compaction grouting system and method corresponding to the mortar grout pressure compaction grouting method in the grouting method for the four types of ground processing; see also fig. 13 illustrating a grouting compactness distribution and pg. 3, lines 1-19 disclosing fig. 13 is a schematic diagram showing the structure of a mallet grout compaction grouting, in which a mortar grout is extruded downward from the lower end of an injection pipe and a step of injecting the solution at a predetermined interval stepwise).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin in view of Kramer, in further view of Smart Device, in further view of Vanker’s memory unit, coding device, printing module, algorithm circuit module, 3-dimensional graphics display module, and wireless transmission module with Kang’s grouting compactness distribution data for at least the reasons that Kang teaches taking measurements through devices such as a critical pressure automatic discharge and dissipation device, mortar grout pressurization force measurement guards, and mortar grout pressurization force measurement transmission cables, and a mortar grout branching press-passing amount measurement sensor, and a mortar grove passing amount measurement transmission cable for transmitting datasets of grouting specs through a mortar grout multi-point parallel simultaneous distribution branch transmission system; e.g., see pg. 8, lines 21-26.

	
	Regarding claim 5, The apparatus of claim 2, wherein the detector further comprises
a memory unit for storing various parameters; (Guijin, e.g., see pg. 3, lines 35-39 disclosing a memory, a processor, and a computer program stored on the memory and can run on a processor of the processor executing the computer program implementing the any one method of step; see also pg. 5, lines 16-24 disclosing all the design parameter result stored in file manner).
an algorithm circuit module, which is connected to the memory unit for accessing the parameters for calculating grouting compactness distribution data in the grouted splice sleeve during grouting and curing; (Guijin, e.g., see pg. 2, lines 30-33 disclosing the construction environment and construction requirement corresponding to selected parameters from the parameter database in data information, inputting the parameter data information corresponding to the grouting model, performing grouting effect parameters for calculation, obtain the grouting construction parameters adapted construction environment; examiner notes that grouting effect parameters will be interpreted as an algorithm circuit module; see also pg. 7, lines 29-31 disclosing the result type and physical parameter, grouting material and basic performance parameters, grouting technique and parameters, and design calculation of grouting parameter are output, printing and storing of the word; examiner notes that grouting compactness distribution data is being interpreted as grouting material and basic performance parameters, and during grouting and curing is being interpreted as result type and physical parameter, grouting material).
Guijin in view of Kramer, in further view of Smart Device is not relied upon as explicitly disclosing: a coding device for creating and scanning a QR code; a printing module, which is connected to the memory unit and the coding device for printing the QR code and the parameters; a 3-dimensional (3D) graphics display module, which is connected to the algorithm circuit module for accessing and displaying the  in 3D graphics; and a wireless data transmission module, which is connected to the 3D graphics display module for wirelessly transmitting the 3D graphics of the  construction parameters to a mobile device or a computer.
However, Vanker further discloses: 
a coding device for creating and scanning a QR code; (Vanker, e.g., see para. [0100] disclosing the output module (1916) also generates quick response (QR) codes for the various structural components; see also para. [0102] disclosing output module (1916) may also be configured to generate pages (1928), wherein a user may scan one of the QR codes using a QR code scanner).
a printing module, which is connected to the memory unit and the coding device for printing the QR code and the parameters; (Vanker, e.g., see fig. 19 to database (1908), output module (1916), and QR codes (1924) in connection, as well as para. [0120] disclosing a database (1908) for storing the QR codes, wherein a QR code for a truss is printed and attached to that particular truss after it is manufactured; see also para. [0101] to disclosed parameters for printing).
a 3-dimensional (3D) graphics display module, which is connected to the algorithm circuit module for accessing and displaying the  in 3D graphics; and (Vanker, e.g., see para. [0089] disclosing the applicability to the use of concrete and/or structural steel framing; see also fig. 19 illustrating mapping solution module (1916) and 3-D Models (1930); see also para. [0103] disclosing output module (1916) may also be configured to generate three-dimensional models (1930), wherein the 3-D models may also identify various structural components, for example, data required to be submitted for compliance requirements with various building codes; see also para. [0096] disclosing the algorithmic function and product of the mapping solutions module (1914)).
a wireless data transmission module, which is connected to the 3D graphics display module for wirelessly transmitting the 3D graphics of the  construction parameters to a mobile device or a computer. (Vanker, e.g., see fig. 29 to a computer system (1000)) comprising, among other things, a capability of executing a computer program product wherein the data and program files may be input to the computer system (1000), which reads the files and executes the programs therein, and a wired or wireless network link (1014) on a carrier signal, thereby transforming the computer system (1000) in fig. 10 to a special purpose machine for implementing the described operations; examiner notes the memory (1008) of fig. 29 is interpreted as the storage unit (1908) of fig. 19, thereby making the connection to the 3D graphics display module).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin in view of Kramer, in further view of Smart Device’s probe assembly and detector comprised of a capacitance analysis module and capacitive probe to include a memory and algorithm with Vanker’s coding device, printing module, 3-dimensional graphics display module, and wireless data transmission module for at least the reasons that Vanker teaches use of standardized structural components allowing for providing integration between architectural and structural design of building structures, production of components for such building structures, and the eventual erection of such building structures using the standardized structural components; see para. [0090].
Guijin in view of Kramer, in further view of Vanker is not relied upon as explicitly disclosing: grouting compactness distribution data
However, Kang further discloses: grouting compactness distribution data (Kang, e.g., see pg. 2, lines 14-24 disclosing the mortar grouting compaction grouting system and method corresponding to the mortar grout pressure compaction grouting method in the grouting method for the four types of ground processing; see also fig. 13 illustrating a grouting compactness distribution and pg. 3, lines 1-19 disclosing fig. 13 is a schematic diagram showing the structure of a mallet grout compaction grouting, in which a mortar grout is extruded downward from the lower end of an injection pipe and a step of injecting the solution at a predetermined interval stepwise).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin in view of Kramer, in further view of Smart Device, in further view of Vanker’s memory unit, coding device, printing module, algorithm circuit module, 3-dimensional graphics display module, and wireless transmission module with Kang’s grouting compactness distribution data for at least the reasons that Kang teaches taking measurements through devices such as a critical pressure automatic discharge and dissipation device, mortar grout pressurization force measurement guards, and mortar grout pressurization force measurement transmission cables, and a mortar grout branching press-passing amount measurement sensor, and a mortar grove passing amount measurement transmission cable for transmitting datasets of grouting specs through a mortar grout multi-point parallel simultaneous distribution branch transmission system; e.g., see pg. 8, lines 21-26.

	Regarding claim 6, Guijin in view of Kramer, in further view of Smart Device discloses: The apparatus of claim 3, wherein the detector further comprises
a memory unit for storing various parameters; (Guijin, e.g., see pg. 3, lines 35-39 disclosing a memory, a processor, and a computer program stored on the memory and can run on a processor of the processor executing the computer program implementing the any one method of step; see also pg. 5, lines 16-24 disclosing all the design parameter result stored in file manner).
an  algorithm circuit module, which is connected to the memory unit for accessing the parameters for calculating grouting compactness distribution data in the grouted splice sleeve during grouting and curing; (Guijin, e.g., see pg. 2, lines 30-33 disclosing the construction environment and construction requirement corresponding to selected parameters from the parameter database in data information, inputting the parameter data information corresponding to the grouting model, performing grouting effect parameters for calculation, obtain the grouting construction parameters adapted construction environment; examiner notes that grouting effect parameters will be interpreted as an algorithm circuit module; see also pg. 7, lines 29-31 disclosing the result type and physical parameter, grouting material and basic performance parameters, grouting technique and parameters, and design calculation of grouting parameter are output, printing and storing of the word; examiner notes that grouting compactness distribution data is being interpreted as grouting material and basic performance parameters, and during grouting and curing is being interpreted as result type and physical parameter, grouting material).
Guijin in view of Kramer, in further view of Smart Device is not relied upon as explicitly disclosing: 
However, Vanker further discloses: 
a coding device for creating and scanning a QR code; (Vanker, e.g., see para. [0100] disclosing the output module (1916) also generates quick response (QR) codes for the various structural components; see also para. [0102] disclosing output module (1916) may also be configured to generate pages (1928), wherein a user may scan one of the QR codes using a QR code scanner).
a printing module, which is connected to the memory unit and the coding device for printing the QR code and the parameters; (Vanker, e.g., see fig. 19 to database (1908), output module (1916), and QR codes (1924) in connection, as well as para. [0120] disclosing a database (1908) for storing the QR codes, wherein a QR code for a truss is printed and attached to that particular truss after it is manufactured; see also para. [0101] to disclosed parameters for printing).
a 3-dimensional (3D) graphics display module, which is connected to the algorithm circuit module for accessing and displaying the  in 3D graphics; and (Vanker, e.g., see para. [0089] disclosing the applicability to the use of concrete and/or structural steel framing; see also fig. 19 illustrating mapping solution module (1916) and 3-D Models (1930); see also para. [0103] disclosing output module (1916) may also be configured to generate three-dimensional models (1930), wherein the 3-D models may also identify various structural components, for example, data required to be submitted for compliance requirements with various building codes; see also para. [0096] disclosing the algorithmic function and product of the mapping solutions module (1914)).
a wireless data transmission module, which is connected to the 3D graphics display module for wirelessly transmitting the 3D graphics of the  to a mobile device or a computer. (Vanker, e.g., see fig. 29 to a computer system (1000)) comprising, among other things, a capability of executing a computer program product wherein the data and program files may be input to the computer system (1000), which reads the files and executes the programs therein, and a wired or wireless network link (1014) on a carrier signal, thereby transforming the computer system (1000) in fig. 10 to a special purpose machine for implementing the described operations; examiner notes the memory (1008) of fig. 29 is interpreted as the storage unit (1908) of fig. 19, thereby making the connection to the 3D graphics display module).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin in view of Kramer, in further view of Smart Device’s probe assembly and detector connected to the piezoelectric sensor, to include a memory and algorithm with Vanker’s coding device, printing module, 3-dimensional graphics display module, and wireless data transmission module for at least the reasons that Vanker teaches use of standardized structural components allowing for providing integration between architectural and structural design of building structures, production of components for such building structures, and the eventual erection of such building structures using the standardized structural components; see para. [0090].
Guijin in view of Kramer, in further view of Vanker is not relied upon as explicitly disclosing: grouting compactness distribution data
However, Kang further discloses: grouting compactness distribution data (Kang, e.g., see pg. 2, lines 14-24 disclosing the mortar grouting compaction grouting system and method corresponding to the mortar grout pressure compaction grouting method in the grouting method for the four types of ground processing; see also fig. 13 illustrating a grouting compactness distribution and pg. 3, lines 1-19 disclosing fig. 13 is a schematic diagram showing the structure of a mallet grout compaction grouting, in which a mortar grout is extruded downward from the lower end of an injection pipe and a step of injecting the solution at a predetermined interval stepwise).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin in view of Kramer, in further view of Vanker’s memory unit, coding device, printing module, algorithm circuit module, 3-dimensional graphics display module, and wireless transmission module with Kang’s grouting compactness distribution data for at least the reasons that Kang teaches taking measurements through devices such as a critical pressure automatic discharge and dissipation device, mortar grout pressurization force measurement guards, and mortar grout pressurization force measurement transmission cables, and a mortar grout branching press-passing amount measurement sensor, and a mortar grove passing amount measurement transmission cable for transmitting datasets of grouting specs through a mortar grout multi-point parallel simultaneous distribution branch transmission system; e.g., see pg. 8, lines 21-26.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guijin in view of 
Kramer, in further view of Smart Device, in further view of Li et al. (CN 110455678 A), hereinafter Li.

Regarding claim 7, Guijin in view of Kramer, in further view of Smart Device is not relied upon as explicitly disclosing: The apparatus of claim 1, wherein the apparatus further comprises a metal hose configured for housing the probe assembly.
However, Li further discloses: wherein the apparatus further comprises a metal hose configured for housing the probe assembly. (Li, e.g., see pg. 4, lines 20-24 disclosing measuring sensor SDA1003, wherein the end is the induction end of the cylinder, the middle part is a metal conduit and contained inside the wire, the wire section is connected with the sensing end, one end is extended out metal conduit is connected with the main machine comprising a rubber plug, for the sensor is fixed at the slurry outlet conduit external, and reserving a small port so that mortar flowing out.)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin in view of Kramer, in further view of Smart Device’s apparatus for detecting grout compactness in grouted splice sleeve with Li’s metal hose for at least the reasons that Li teaches model checking grouting, wherein three states exist to include full grouting, grouting state, and not full grouting, for the purpose of generating a waveform diagram of measurement data at a time is displayed; e.g., see pg. 7, lines 24-29.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guijin in 
view of Ji et al. (CN 111075119 A), hereinafter Ji, in further view of Kramer, in further view of Smart Device.

	Regarding claim 11, Guijin discloses: A method for detecting grout compactness in grouted splice sleeve, comprising the following steps, 
providing a probe assembly comprising at least one of capacitive probe and piezoelectric sensor; (Guijin, e.g., see pg. 6, line 44 – pg. 7, line 28 disclosing a piezoelectric and capacitive sensor as part of a grouting quality sensor set in the grouting tube inner wall).
inserting the probe assembly into the grouted splice sleeve with the at least one of capacitive probe and piezoelectric sensor arranged inside the grouted splice sleeve to detect parameters of the sleeve during grouting and curing;  (Guijin, e.g., see pg. 7, lines 3-28 disclosing setting the sensor on the tube inner wall, wherein the sensor measures pressure and displacement of grouting; see also pg. 6, lines 4-9 disclosing curing the slurry of clay water mud, clay cement sand paste, water mud slurry; cement sand paste, wet grinding common cement, wet milling clay cement, and nano-clay cement).
providing a predetermined threshold range on a detector, the detector comprises at least an 
analysis module that is connected with the probe assembly to obtain the detected parameters and carry out calculation and analysis for the parameters; wherein the analysis module comprises (Guijin, e.g., see pg. 4, line 41 – pg. 5, line 8 disclosing a warning range and protection range for determining grouting parameter calculation).
obtaining the parameters of the grouted splice sleeve by the detector during grouting and 
curing; (Guijin, e.g., see pg. 4, lines 3-20 disclosing calculating the grouting effect parameters for different grouting mechanisms, adopts the method of combining theoretical and empirical obtained suitable for grouting construction parameter of engineering; examiner notes that construction parameters inherently involve both application and curing of chemical substances).
comparing the detected parameter with the threshold range, the grouted splice sleeve will be 
determined as fully grouted if the detected parameter is within the threshold range, whereas the grouted splice sleeve will be determined as defectively grouted if the detected parameter is out of the threshold range. (Guijin, e.g., see pg. 6, line 19 – pg. 7, line 28 disclosing acceptable threshold ranges of grouting sleeves in MPa for full hole one-time grouting, segmented grouting, and hole sealing grouting, wherein exceeding a warning range prompts the automation computer to recalibrate and recalculate the slurry parameters to send to the workers to make adjustments for optimal grouting.  
Guijin is not relied upon as explicitly disclosing: wherein inserting the probe assembly into the grouted splice sleeve further comprise at least one of the following steps,
Inserting the probe assembly into the grouted splice sleeve through a first rubber plug at the top of the grouted splice sleeve; or Inserting the probe assembly into the grouted splice sleeve through a second rubber plug at the grout outlet of the grouted splice sleeve; or Inserting the probe assembly connected in parallel with the rebar into the grouted splice sleeve.
However, Ji further discloses: wherein inserting the probe assembly into the grouted splice sleeve further comprise at least one of the following steps,
Inserting the probe assembly into the grouted splice sleeve through a first rubber plug at the top of the grouted splice sleeve; or Inserting the probe assembly into the grouted splice sleeve through a second rubber plug at the grout outlet of the grouted splice sleeve; or Inserting the probe assembly connected in parallel with the rebar into the grouted splice sleeve. (Ji, e.g., see figs. 4-5 illustrating a sensor being inserted into the grouting sleeve through one of two rubber plugs distinguished as the upper and lower ports; see also pg. 6, lines 15-23 disclosing a method for embedding a sensor within a grouting sleeve, wherein the sensor (1) is passed through the conical rubber plug of the sleeve).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin’s probe assembly comprising a capacitive probe and piezoelectric sensor, inserting the probe assembly into the grouted splice sleeve, providing a predetermined threshold range on a detector for calculation and analysis of parameters, obtaining the parameters of the grouted splice sleeve by the detector during grouting and curing, and comparing the detected parameters with the threshold range with Ji’s insertion of the probe into either the upper or lower rubber plug of the grout inlet or outlet for at least the reasons that Ji teaches building integral compactness to ascertain quality level within a range of acceptable specifications; e.g., see pg. 8, lines 4-15.
Guijin in view of Ji is not relied upon as explicitly disclosing: at least a time base circuit connected to the probe assembly;
at least a multi-vibrator connected to the time base circuit; and
at least a smart display connected to the output of the time base circuit for displaying output parameter;
However, Kramer further discloses: 
at least a time base circuit connected to the probe assembly; (Kramer, e.g., see fig. 2 to D type flip-flop (31), which is connected to probe element 10, specifically disclosed in the embodiment of fig. 2 as 10’; see also col. 5, line 46 – col. 6, line 15 disclosing the output of the probe oscillator (20) and of the fixed time base timer (29) are connected to logic circuitry which consists of a pair of CMOS D type flip-flops (31) and (32) and a one shot (33)).  
at least a multi-vibrator connected to the time base circuit; and (Kramer, e.g., see fig. 2 to multivibrator (20) connected to the time base circuit; see also col. 4, line 29 – col. 5, line 32 disclosing the multivibrator (20))
at least  an output connected to the output of the time base circuit for displaying output parameter; (Kramer, e.g., see figs. 1 and 2 to transmitter (14), output (15a), and receiver (15), and col. 4, lines 5-12 disclosing transmitter (14) converts the admittance developed at the probe to at least one of a number of possible electrical signals which is transmitted to a remotely located receiver (15) along a channel (15a).  the electrical signal outputted from the transmitter (14) may be in the form of a variable direct current, a variable frequency voltage, or a variable duty cycle of voltage or current; examiner notes the broadest reasonable interpretation of a receiver that interprets electrical signals in the form of variable frequency voltage and duty cycle of voltage and current is at least implicitly determined to be a display).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin in view of Ji’s probe assembly comprising a capacitive probe and piezoelectric sensor, wherein the probe is inserted into the splice sleeve through a rubber plug at the inlet or outlet of the sleeve, providing a predetermined threshold range on a detector, obtaining the parameters of the grouted splice sleeve using the detector, and comparing the detected parameters with the threshold range with Kramer’s time base circuit, multi-vibrator, and smart display for at least the reasons that Kramer teaches the measurement level of a material, measured by a sensor within a cylindrical housing in a vertical (perpendicular to the center) orientation through measurements of admittance developed at the probe element; see col. 3, line 60 – col. 4, line 12).
Guijin in view of Ji, in further view of Kramer is not relied upon as explicitly disclosing: at least a smart display connected to the output of the time base circuit for displaying output parameter;
However, Smart Device further discloses: at least a smart display connected to the output of the time base circuit for displaying output parameter; (Smart Device, e.g., see pg. 1, lines 1-10 disclosing a smart device is an electronic device, generally connected to other devices or networks via different wireless protocols such as Bluetooth, Zigbee, NFC, Wi-Fi, Lifi, 3G, etc., that can operate to some extent interactively and autonomously.  The term can also refer to a device that exhibits some properties of ubiquitous computing; see also pg. 1, lines 28-29 disclosing a property of the smart device in which the smart device is comprised of a meter sized interactive display device, e.g., horizontal surface computers and vertical smart boards).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin in view of Ji, in further view of Kramer’s probe assembly comprised of a piezoelectric and capacitance sensor, insertion of the probe into the grouted splice sleeve, providing a predetermined threshold range on a detector, a time base circuit, a multi-vibrator, and an output of the time base circuit with Smart Device’s smart display for at least the reasons that Smart Device teaches ubiquitous computing properties to include a requirement of devices to be networked, distributed and transparently accessible, as well as the devices exhibit context awareness of an environment in order to optimize their operation in that environment; see pg. 2, line 26 – pg. 3, line 8.

Regarding claim 15, Guijin in view of Ji, in further view of Kramer, in further view of Smart Device is not relied upon as explicitly disclosing: The method of claim 11, the step of inserting the probe assembly into the grouted splice sleeve further comprises at least one of the following steps: 
prefabricating the probe assembly pre-embedded in the grouted splice sleeve prior to grouting; or inserting the probe assembly into the grouted splice sleeve during grouting.
However, Ji further discloses: the step of inserting the probe assembly into the grouted splice sleeve further comprises at least one of the following steps: 
prefabricating the probe assembly pre-embedded in the grouted splice sleeve prior to grouting; 
(Ji, e.g., see pg. 3, lines 1-4 disclosing a method for assembling construction node quality monitoring device, including the aforementioned grouting sleeve, damping vibration sensor (1), a traction rope (2), the extended cable (3), a strain sensor (6), the strain sensor (6) by rope guide specifier is embedded in wall of sleeve groove (5), and the extending long-term monitoring internal mechanical property of cable outlet set at the gates).or inserting the probe assembly into the grouted splice sleeve during grouting.
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Guijin in view of Ji, in further view of Kramer’s method for detecting grout compactness in grouted splice sleeve with Ji’s prefabricating the probe assembly pre-embedded in the grouted splice sleeve prior to grouting for at least the reasons that Ji teaches sensor embedding method to realize the non-destructive acquisition of data, and ensures the accuracy of the quality level analysis result; e.g., see pg. 7, lines 5-10.

Allowable Subject Matter

Claims 9-10 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 
U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
CN 110068611 A to Me et al. relates to intelligent grouting detecting device and detecting method. 
US 2018/0238820 A1 to Ghods et al. relates to a method and systems relating to construction material assessment.
US 3670634 A to Birks relates to an ultrasonic nondestructive material tester.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863